Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00050-CR

                                         April OLIVAREZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR9337
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 25, 2015

DISMISSED

           Pursuant to a plea-bargain agreement, April Mae Olivarez pled nolo contendere to theft

and was sentenced to two years and a fine of $1500 in accordance with the terms of her plea-

bargain agreement. The trial court signed a certification of defendant’s right to appeal stating that

this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2). After Olivarez filed a notice of appeal, the trial court clerk sent copies of the

certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record, which includes

the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).
                                                                                       04-15-00050-CR


        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by the defendant. See id. The clerk’s record does not include a written motion filed

and ruled upon before trial; nor does it indicate that the trial court gave its permission to appeal.

See id. The trial court’s certification, therefore, appears to accurately reflect that this is a plea-

bargain case and that Olivarez does not have a right to appeal. We must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id. 25.2(d).

        On February 11, 2015, we issued an order stating that this appeal would be dismissed

pursuant to Texas Rule of Appellate Procedure 25.2(d), unless an amended trial court certification

showing that Olivarez has the right to appeal was made part of the appellate record by March 13,

2015. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order). No such amended trial court certification was filed. This appeal is therefore

dismissed pursuant to Rule 25.2(d).

                                                   PER CURIAM

Do not publish




                                                 -2-